 



Exhibit 10.38
ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (the “Agreement”) is dated March 14, 2008, by
and between Metretek, Incorporated, a Florida corporation (“Seller”),
PowerSecure International, Inc., a Delaware corporation (“PowerSecure”), and
Mercury Instruments LLC, an Ohio limited liability company (“Purchaser”).
PREAMBLE
     WHEREAS, Seller designs, manufactures, sells and repairs software and
electronic systems that facilitate the collection, processing, storage and
publishing of data generated by remote assets, in addition to remote control of
those assets (the “Business”); and
     WHEREAS, Seller desires to sell certain of the assets and operations of the
Business, and the Purchaser desires to acquire such assets and operations of the
Business, in each case on the terms and conditions set forth herein; and
     WHEREAS, PowerSecure is the ultimate parent of Seller and has joined this
Agreement solely for the limited purposes set forth in Sections 7.3, 7.4 and
14.4 hereof to induce Purchaser to enter into this Agreement;
     THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:
AGREEMENT
SECTION 1. DEFINITIONS.
     As used in this Agreement, the following terms shall have the following
respective meanings:
     “Affiliate” shall mean, with respect to any Person, any Person which
directly or indirectly, through stock ownership or through other arrangements,
either controls, is controlled by or is under common control with such Person,
with the word “control” (and derivations thereof) having the meaning given to
such word under Rule 405 promulgated under the Securities Act of 1933, as
amended.
     “Allocation Statement” – See Section 3.2.
     “Ancillary Agreements” shall refer collectively to the Bill of Sale, the
Assignment and Assumption Agreement, the Assignment and Assumption of Leases,
the Escrow Agreement, the Trademark Assignment and the Patent Assignment.
     “Assignment and Assumption Agreement” – See Section 2.3(a).
     “Assignment and Assumption of Leases” – See Section 2.3(a).
     “Assumed Contracts” – See Section 2.1(a)(ii).

 



--------------------------------------------------------------------------------



 



     “Assumed Liabilities” – See Section 2.3(a).
     “Bill of Sale” – See Section 2.2.
     “Business” – See Preamble.
     “Business Days” shall mean days other than Saturdays, Sundays and days on
which banks in Cincinnati, Ohio are authorized or obligated by law to be closed.
     “Cash Purchase Price” – see Section 3.1(a).
     “Closing” – See Section 4.
     “Closing Date” – See Section 4.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
     “Collection Customers” – See Section 2.1(c).
     “Contingent Purchase Price” — See Section 3.1(b).
     “Employee Benefit Plan” – shall mean any Plan, existing at the Closing Date
or prior thereto, established, presently or heretofore maintained, or to which
contributions have at any time been made by Seller or any predecessor of Seller,
or under which any employee, former employee, independent contractor or director
of Seller or any beneficiary thereof is covered, is eligible for coverage or has
benefit rights.
     “Employees” – See Section 5.17.
     “Environmental Laws” – See Section 5.19(a).
     “Environmental Permits” – See Section 5.19(a).
     “Equipment” – See Section 2.1(a)(i).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.
     “ERISA Affiliate” – shall mean any Person who is, or at any time was, a
member of a controlled group (within the meaning of section 412(n)(6) of the
Code) that includes, or at any time included, Seller or any predecessor of
Seller.
     “Escrow Agent” – shall mean LaSalle Bank N.A.
     “Escrow Agreement” – See Section 3.1(a).
     “Excluded Assets” – See Section 2.1(b).

2



--------------------------------------------------------------------------------



 



     “Execution Date” shall mean the date of execution of this Agreement.
     “Financial Data” – See Section 5.7.
     “Hazardous Materials” – See Section 5.19(b).
     “Indemnified Party” – See Section 10.3(a).
     “Indemnifying Party” – See Section 10.3(a).
     “Independent Accountants” shall mean McGladrey & Pullen, LLP.
     “Intellectual Property” shall mean patents, patent applications, and
unpatented inventions, discoveries and innovations, trade names, trademarks,
service marks and business names and all registrations thereof, copyrights on
both published unpublished work, and all registrations thereof, specifications,
research information, engineering drawings, machinery designs, plans,
blueprints, lab notebooks and engineering notes, bills of material, testing
procedures, processes, methods, know-how, trade secrets and other technical
information, all internet domain names owned or held for use by or for Seller,
and all website contents associated therewith, all computer software (including
source code, data, design and related documentation) that relate in any manner
to the Business, all licenses or agreements in connection with any of the
foregoing, and the right to sue for past infringement in connection with any of
the foregoing.
     “Inventory” – See Section 2.1(a)(v).
     “Key Employees” – means Joseph Harley and Danny MacDonald.
     “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien (statutory or other) or conditional sale agreement.
     “Leases” shall mean the Lease Agreements dated May 2, 2005 with Louis
Leblanc-Moriniere, Trustee for the premises known as Suite AB, 30 East Drive,
Melbourne, Florida and Suite D, 255 East Drive, Melbourne, Florida, as modified
by the Second Addendum to Lease Agreement dated October 17, 2007.
     “Losses” – See Section 10.1.
     “Material Adverse Effect” shall mean (i) with reference to Seller, a
circumstance, state of facts, event, consequence or result that, individually or
in the aggregate, materially and adversely affects the Business, considered as a
whole, or prohibits or materially impedes Seller’s ability to perform its
obligations under this Agreement or any Ancillary Agreement, or (ii) with
reference to the Purchaser, a circumstance, state of facts, event, consequence
or result that, individually or in the aggregate, prohibits or materially
impedes Purchaser’s ability to perform its obligations under this Agreement or
any Ancillary Agreement; provided, that the term “Material Adverse Effect” shall
not include any circumstance, state of facts, event, consequence or result that
constitutes, relates to or arises out of (A) public or industry knowledge
relating to the transactions contemplated by this Agreement (including, without
limitation, actions or inactions of employees, customers or vendors) or
(B) past, existing or prospective general economic or

3



--------------------------------------------------------------------------------



 



regulatory conditions, or changes in laws, rules or regulations or the
interpretation thereof, affecting at any time Seller or the industry or
industries in which it operates.
     “Net Sales” shall mean total revenues as defined under U.S. generally
accepted accounting principles.
     “Outstanding Receivables” – See Section 2.1(b)(v).
     “Party” – shall mean a party to this Agreement as identified in the
introductory paragraph hereof.
     “Parties” – shall mean all of the parties identified in the introductory
paragraph hereof.
     “Patent Assignment” – See Section 2.2.
     “Patents” – See Section 2.1(a)(iii).
     “PBGC” – shall mean the Pension Benefit Guaranty Corporation.
     “Permits” – See Section 5.11.
     “Permitted Liens” – shall have the meaning ascribed to such term in
Section 5.6.
     “Person” shall mean any individual, corporation, limited liability company,
partnership, trust or other entity organization.
     “Plan” – shall mean any bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, stock purchase, stock option,
stock ownership, stock appreciation rights, phantom stock, leave of absence,
layoff, vacation, sick pay, sick leave, day or dependent care, legal services,
cafeteria, life, health, accident, disability, workers’ compensation or other
insurance, severance, separation or other employee benefit plan, practice,
policy, commitment, or arrangement of any kind, whether written or oral, or
whether for the benefit of a single individual or more than one individual
including, without limitation, any “employee benefit plan” within the meaning of
Section 3(3) of ERISA.
     “Proceeding” – See Section 10.3(a).
     “Purchased Assets” – See Section 2.1(a).
     “Purchaser” – See introductory paragraph.
     “Purchaser Indemnitees” – See Section 10.1.
     “Records” – See Section 2.1(a)(vi).
     “Restricted Period” – See Section 7.4.
     “Release” – See Section 5.19(b).

4



--------------------------------------------------------------------------------



 



     “Retained Liabilities” – See Section 2.3(b).
     “Seller” – See introductory paragraph.
     “Seller Indemnitees” – See Section 10.2.
     “Seller Secured Debt” – shall mean indebtedness of the Seller secured by a
Lien on any part of the Purchased Assets.
     “Taxes” shall mean for all purposes of this Agreement all taxes however
denominated, including any interest, penalties or additions to tax that may
become payable in respect thereof, imposed by any governmental body, which taxes
shall include, without limiting the generality of the foregoing, all income
taxes, payroll and employee withholding taxes, unemployment insurance, social
security, sales and use taxes, excise taxes, franchise taxes, gross receipts
taxes, occupation taxes, real and personal property taxes, stamp taxes, transfer
taxes, workmen’s compensation taxes, value added taxes and other obligations of
the same or a similar nature, whether arising before, on or after the Closing;
and “Tax” shall mean any one of them.
     “Tax Returns” shall mean any return, report, information return or other
document (including any related or supporting information) filed or required to
be filed with any governmental body in connection with the determination,
assessment, collection or administration of any Taxes.
     “Trademark Assignment” – See Section 2.2.
     “Trademarks” – Section 2.1(a)(iv).
     “Welfare Benefit Plan” — has the meaning given to it in Section 5.16.
SECTION 2. PURCHASE AND SALE OF THE PURCHASED ASSETS.
     Section 2.1. Transfer of Assets.
          (a) Subject to the terms and upon the conditions herein set forth,
Seller shall sell, convey, transfer, assign and deliver to Purchaser, and
Purchaser shall purchase and accept from Seller, on the Closing Date, all right,
title and interest of Seller in and to the following assets (the “Purchased
Assets”), free and clear of any Lien other than Permitted Liens:
               (i) all of the equipment, machinery, furniture, tooling and spare
parts, and other items of tangible personal property, that are owned by Seller
and located (A) at the facilities of the Business or (B) elsewhere and used or
held for use in the Business, including, without limitation, the assets set
forth on Schedule 2.1(a)(i) (the “Equipment”);
               (ii) (A) the leases listed on Schedule 2.1(a)(ii)(A), (B) the
outstanding purchase orders, contracts or other commitments of Seller to
suppliers of goods and services for materials, supplies, services or other items
used in the Business as listed on Schedule 2.1(a)(ii)(B), and (C) the sales
orders, contracts or other similar commitments of Seller to purchasers of goods
and services exclusively related to the Business as listed on Schedule

5



--------------------------------------------------------------------------------



 



2.1(a)(ii)(C) (all of the foregoing in this Section 2.1(a)(ii) collectively, the
“Assumed Contracts”), in each case to the extent assignable;
               (iii) the patents or applications for patents set forth on
Schedule 2.1(a)(iii) (the “Patents”);
               (iv) the trademarks or service marks or applications for
trademarks or servicemarks set forth on Schedule 2.1(a)(iv) (the “Trademarks”);
               (v) all of the finished goods, raw materials, work in progress,
stores and supplies of Seller related to the Business (collectively, the
“Inventory”);
               (vi) all financial books, accounting records, files, invoices,
customer lists and records, service records, credit files, correspondence, and
customer and vendor lists related to the Business (the “Records”);
               (vii) all Permits, to the extent assignable;
               (viii) all brochures, art work and other promotional and printed
materials, consumables, trade show materials (including displays) videos,
advertising and/or marketing materials related to the Business;
               (ix) all rights to the telephone numbers (including fax numbers)
used by Seller exclusively in the Business and set forth or described on
Schedule 2.1(a)(ix);
               (x) the internet domains set forth on Schedule 2.1(a)(x);
               (xi) all software programs, databases and documentation,
including the assignment of any passwords, codes, licenses, rights, or
privileges associated or connected therewith;
               (xii) all technology, copyrights, licenses, trade names, or other
intellectual property or proprietary property rights owned or used by the Seller
in the conduct of the Business;
               (xiii) all of the Seller’s rights under confidentiality,
non-disclosure, non-competition, non-solicitation and other similar agreements;
               (xiv) all models, prototypes and/or breadboards; and
               (xv) all other assets of Seller relating to the Business and not
specifically excluded pursuant to the terms of this Agreement.
          (b) Notwithstanding any provision in Section 2.1(a) or elsewhere in
this Agreement to the contrary, the Purchased Assets shall not include, and
Seller is not selling and Purchaser is not purchasing any of Seller’s right,
title or interest in or to any of the following assets (collectively, the
“Excluded Assets”):

6



--------------------------------------------------------------------------------



 



               (i) cash and cash equivalents;
               (ii) net operating losses relating to the Seller or the Business,
and the federal and state tax benefits related thereto, and any refunds, credits
or other assets or rights (including interest thereon or claims therefore) with
respect to any taxes of Seller, and all of Seller’s tax returns related to the
Business or the Assets for all periods ending on or prior to the Closing, and
any notes, worksheets, files and documents relating thereto;
               (iii) the corporate franchise of the Seller, including its
capital stock, minute books and related corporate records;
               (iv) Seller’s rights under this Agreement and the Ancillary
Agreements; and
               (v) accounts receivable and all notes receivable resulting from
the sale of goods or services by the Business prior to the Closing Date
(“Outstanding Receivables”).
          (c) On or after the Closing Date, Seller shall deliver a notice to all
customers with Outstanding Receivables (“Collection Customers”) acceptable in
form and substance to Purchaser directing such customers to remit payments for
Outstanding Receivables to an address of Seller, and Purchaser agrees, at the
request of Seller, to co-sign such notice. All payments made by, and all amounts
collected from, Collection Customers, whether paid to or collected by Seller or
Purchaser, shall be applied to Outstanding Receivables unless otherwise related
to a specific invoice or directed by the Collection Customers. Purchaser shall
remit and pay over to Seller any and all amounts received from Collection
Customers that constitute Outstanding Receivables promptly, and in no event more
than ten (10) Business Days after, receipt of such payments. Purchaser agrees to
reasonably cooperate with Seller in the collection of any Outstanding
Receivables, at the expense of Seller. Purchaser shall not have the right, and
shall not, agree to, approve or ratify any reductions, rebates, offsets or other
deductions to any Outstanding Receivables. Seller shall collect the Outstanding
Receivables using collection efforts consistent with Seller’s past practice and
shall not initiate litigation to collect any such Outstanding Receivables
without providing written notice to the Purchaser of Seller’s intent to initiate
such litigation not less than ten (10) Business Days prior to the initiation of
litigation. Seller shall remit and pay over to Purchaser any and all amounts
received by Seller resulting from the sale of goods or services by the Business
after the Closing Date promptly, and in no event more than ten (10) Business
Days after, receipt of such payments.
     Section 2.2. Sale at Closing Date. The sale, transfer, assignment and
delivery by Seller of the Purchased Assets to the Purchaser, as herein provided,
shall be affected on the Closing Date. Seller shall duly execute and deliver a
bill of sale (“Bill of Sale”) in the form attached hereto as Exhibit A, an
assignment of the Trademarks (the “Trademark Assignment”) in the form attached
hereto as Exhibit B, an assignment of the Patents (the “Patent Assignment”) in
the form attached hereto as Exhibit C.
     Section 2.3. Assumption of Assumed Liabilities; Exclusion of Retained
Liabilities.
          (a) Assumption of Assumed Liabilities. On the Closing Date and as part
of its consideration for the Purchased Assets, Purchaser shall assume and agree
to pay, perform and discharge when due the following liabilities of Seller
(collectively, the “Assumed Liabilities”):

7



--------------------------------------------------------------------------------



 



               (i) the ordinary course trade payables of the Seller as of
Closing, not to exceed $182,700;
               (ii) Seller’s obligations under the Leases, subject to Seller
obtaining the necessary consent of the landlord under such Leases; and
               (iii) all liabilities and obligations under the Assumed Contracts
and Permits.
The assumption of the Assumed Liabilities shall be effected on the Closing Date
pursuant to an Assignment and Assumption Agreement in the form attached hereto
as Exhibit D (the “Assignment and Assumption Agreement”). The assumption of the
Leases shall be effected on the Closing Date pursuant to an Assignment and
Assumption of Leases in the form attached hereto as Exhibit E (the “Assignment
and Assumption of Leases”).
          (b) Exclusion of Retained Liabilities. Except for the liabilities
described in Section 2.3(a), above, Purchaser shall not assume or pay, perform
or discharge, and Seller shall retain, any and all other debts, obligations,
contracts, or liabilities of Seller (all such debts, obligations, contracts or
liabilities being herein referred to as the “Retained Liabilities”), including,
without limitation, warranty and customer service liabilities (including returns
and allowances) of Seller relating to products or services manufactured or sold
by the Business prior to the Closing Date, all product liabilities of Seller,
Seller’s obligations to its employees and agents, and all obligations of Seller
under any applicable laws, including, without limitation, Environmental Laws.
Anything contained herein to the contrary notwithstanding, Seller shall not be
liable for any debts, liabilities or obligations (i) incurred or caused by
Purchaser, (ii) relating to the Assets or the Business and accruing on or after
the Closing Date. Included as part of the Retained Liabilities are the Seller’s
obligations to National Grid Company (“National Grid”). Seller agrees to perform
Seller’s obligations as set forth in Seller’s agreement with National Grid.
     Section 2.4. Subsequent Documentation; Further Assurances. Purchaser and
Seller shall, at any time and from time to time after the Closing Date, upon the
reasonable request of the counterparty, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, all such further documents and
instruments as may be reasonably necessary for the further completion or
confirmation of any of the transactions contemplated herein. Seller shall
cooperate with Purchaser to permit Purchaser to enjoy Seller’s ratings and
benefits under workman’s compensation laws and unemployment compensation laws to
the extent permitted by such laws.
     Section 2.5 Consent to Assignment. To the extent that the assignment of any
lease, contract, commitment or right shall require the consent of the other
party or parties thereto, this Agreement shall not constitute an assignment
thereof and Seller shall obtain any such necessary consents to such assignments
prior to the Closing Date, or as otherwise agreed by Purchaser.
     Section 2.6 Change of Name. At the Closing, Seller shall deliver to
Purchaser for filing an Amendment to Seller’s Articles of Incorporation changing
Seller’s corporate name to “Metretek International, Inc.” and shall be permitted
to use this name until the expiration or

8



--------------------------------------------------------------------------------



 



termination of Seller’s agreement with National Grid. After the expiration or
termination of Seller’s agreement with National Grid, Seller shall deliver to
Purchaser for filing an Amendment to Seller’s Articles of Incorporation changing
Seller’s corporate name to a name not based on, derived from, or confusingly
similar to “Metretek”. In addition, at the Closing, Seller shall deliver to
Purchaser all amendments to Certificates of Authority or other authorizations of
Seller to do business in jurisdictions other than its state of incorporation,
suitable for filing and recording in the appropriate offices, to evidence a
change of name to a name not confusingly similar to “Metretek”. In addition,
Seller shall deliver to Purchaser any consents from Seller which may be
necessary for Purchaser to adopt the name of Seller or any trade name used by
Seller prior to or as of Closing as a trade name. Notwithstanding any provision
of this Section 2.6 to the contrary, Seller shall have the right, after the
Closing, to continue to use the name “Metretek” in its bank accounts for the
purposes of collecting the Outstanding Receivables under Section 2.1 hereof.
     Section 2.7 Warranty Obligations. After the Closing, Purchaser shall, upon
request of Seller, perform the warranty obligations of Seller relating to
products or services of Seller sold prior to the Closing, in accordance with its
standard quality practices for the same or similar work, at a cost to Seller
equal to Purchaser’s standard rate for such work, payable in accordance with
Purchaser’s standard terms and conditions.
SECTION 3. PURCHASE PRICE.
     Section 3.1. Purchase Price.
          (a) The cash purchase price for the sale and transfer of the Purchased
Assets shall be Two Million Two Hundred Fifty Thousand U.S. Dollars
($2,250,000US), (the “Cash Purchase Price”). The Cash Purchase Price shall be
payable by federal funds wire transfers on the Closing Date as follows:
               (i) The amount necessary, if any, to the holders of the Seller
Secured Debt, to cause such holders to release any Lien on the Purchased Assets;
               (ii) Four Hundred Fifty Thousand U.S. Dollars ($450,000US) to the
Escrow Agent to be held pursuant to the terms of the Escrow Agreement attached
in form hereto as Exhibit F; and
               (iii) The difference between the Cash Purchase Price and the
amounts set forth in Sections 3.1(a)(i) and (ii) above, to be paid by federal
funds wire transfer to an account designated by the Seller prior to Closing.
          (b) An amount equal to thirty percent (30%) of the amount by which Net
Sales of the products and services identified on Schedule 3.1(b) exceed Five
Million U.S. Dollars ($5,000,000US) during the twelve (12) month period
immediately following the Closing Date (the “Contingent Purchase Price”). Within
thirty (30) days of the end of such twelve (12) month period, the Purchaser
shall deliver to the Seller Purchaser’s calculation of the Contingent Purchase
Price. The Seller shall have fifteen (15) Business Days to review Purchaser’s
calculation of the Contingent Purchase Price and shall have access to
Purchaser’s financial and other records relating to the determination of such
Net Sales during Purchaser’s normal business

9



--------------------------------------------------------------------------------



 



hours. If Seller does not dispute, in writing, Purchaser’s calculation within
such time period, Purchaser’s calculation shall be deemed to be final. If Seller
disputes Purchaser’s calculation within such time period, Purchaser and Seller
shall, for a period of ten (10) Business Days from Purchaser’s receipt of such
dispute, attempt to resolve any differences regarding the calculation of the
Contingent Purchase Price. If Purchaser and Seller are not able to resolve such
differences within such time period, the dispute shall be submitted to the
Independent Accountants, whose determination shall be final and binding on all
parties. The fees and expenses of the Independent Accountants shall be equally
split between the Purchaser and the Seller. The Contingent Purchase Price, if
any, shall be due and payable within three (3) Business Days after the final
determination of the Contingent Purchase Price pursuant to this Section, by
federal funds wire transfer to an account designated by Seller.
     Section 3.2. Allocation of Purchase Price. Purchaser and Seller agree to
allocate the Purchase Price for all Tax purposes in accordance with the
allocation statement attached hereto as Schedule 3.2 (the “Allocation
Statement”) and in accordance with Section 1060 of the Code, including the
regulations promulgated thereunder. All Tax Returns, including IRS Form 8594,
shall be filed consistent with such Allocation Statement. Neither Purchaser nor
Seller shall voluntarily take a position on any Tax Return or before any
governmental agency charged with the collection of any such Tax that is any
manner inconsistent with the terms of such Allocation Statement.
SECTION 4. CLOSING.
     Subject to the terms and conditions of this Agreement, the closing of the
sale and purchase of the Purchased Assets and of the other transactions
contemplated hereby (the “Closing”) shall take place on March ___, 2008, at
10:00 a.m., or at such other time and date as may be mutually agreed to by the
parties hereto. Unless otherwise agreed, the Closing shall take place at the
offices of Kegler, Brown, Hill & Ritter Co., L.P.A. The term “Closing Date,” as
used in this Agreement, shall mean the date on which such Closing actually
occurs. The Closing shall be effective 12:01 a.m. Eastern Standard Time on the
Closing Date.
SECTION 5. REPRESENTATIONS AND WARRANTIES OF SELLER.
     Seller hereby represents and warrants to Purchaser as follows:
     Section 5.1. Corporate Organization. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida and has all requisite corporate power and authority to own its
properties and assets and to conduct the Business as currently conducted.
     Section 5.2. Qualification to Do Business. Seller is duly qualified to do
business as a foreign corporation in all jurisdictions where such qualification
is required by Seller in connection with the Business, except where the failure
to be so qualified would not have a Material Adverse Effect. Schedule 5.2 sets
forth a list of all jurisdictions in which the Seller is qualified to do
business as a foreign corporation.
     Section 5.3. Authorization and Validity of Agreement. Seller has all
requisite corporate power and authority to enter into this Agreement and each of
the Ancillary Agreements to which

10



--------------------------------------------------------------------------------



 



it is a party and to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and the Ancillary Agreements to which
Seller is a party and the performance of its obligations hereunder and
thereunder have been duly authorized by all necessary corporate action of
Seller, and no other corporate proceeding on the part of Seller is necessary to
authorize such execution, delivery and performance. This Agreement has been, and
as of the Closing Date each Ancillary Agreement to which Seller is a party will
be, duly executed by Seller and constitutes, or as of the Closing Date will
constitute, the valid and binding obligation of Seller, enforceable against it
in accordance with its terms subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and to the effect of general principles of equity, whether
considered in a proceeding at law or in equity.
     Section 5.4. No Conflict or Violation. Except as set forth on Schedule 5.4,
the execution, delivery and performance by Seller of this Agreement and of the
Ancillary Agreements to which it is a party (a) do not and will not violate or
conflict with any provision of the Articles of Incorporation or By-laws of
Seller, (b) do not and will not violate any provision of law or any order,
judgment or decree of any court or other governmental or regulatory authority,
and (c) do not and will not violate or result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material Assumed
Contract, and (d) will not result in the creation or imposition of any Lien
(other than Permitted Liens) upon any of the Purchased Assets, except for such
violations, conflicts, breaches or defaults that would not have a Material
Adverse Effect.
     Section 5.5. Consents and Approvals. No consent, waiver, authorization or
approval of any governmental or regulatory authority, and no declaration to or
filing or registration with any such governmental or regulatory authority, is
required in connection with the execution and delivery of this Agreement by
Seller or the performance by Seller of its obligations hereunder, other than
consents, waivers, authorizations or approvals for the transfers of Permits to
Seller contemplated by this Agreement, that will be obtained prior to the
Closing.
     Section 5.6. Title. Seller has, and at Closing Seller will convey to
Purchaser, good and exclusive title, or a valid leasehold interest, in and to
the Purchased Assets owned by Seller (other than the Real Property, which is
addressed in Section 5.21) free and clear of any Liens other than (i) Permitted
Liens, (ii) the Assumed Liabilities and (iii) Liens that will be removed at or
prior to the Closing. As used in this Agreement, the term “Permitted Liens”
means Liens that do not materially affect the value or transferability of any of
the Purchased Assets or the Business.
     Section 5.7. Financial Information. Schedule 5.7 sets forth the (i) balance
sheets for the periods ending December 31, 2005, 2006, 2007 and January 31,
2008, (ii) income statements for the periods ending December 31, 2007 and
January 31, 2008, and (iii) general ledger trial balance for the months ending
December 31, 2007 and January 31, 2008 (collectively, the "Financial Data”). The
Financial Data has been derived from the books and records of Seller and
PowerSecure, is accurate in all material respects, and fairly presents in all
material respects the financial condition and results of operation of the
Business as of the dates and for the periods indicated in accordance with
accounting policies and procedures of Seller consistently applied.

11



--------------------------------------------------------------------------------



 



     Section 5.8. Absence of Certain Changes or Events.
          (a) Since January 1, 2008, there has not occurred any Material Adverse
Effect.
          (b) Since January 1, 2008, Seller has operated the Business in the
ordinary course of business consistent with past practice.
     Section 5.9. Tax Matters.
          (a) Seller has paid or made provisions for all Taxes now payable that
could, if unpaid, result in Liens or impositions upon the Purchased Assets after
the Closing or that could otherwise affect Purchaser or the Purchased Assets
after the consummation of the transactions contemplated hereby.
          (b) Seller has withheld all withholding and employment Taxes which it
has been required to withhold relating to salaries, compensation and other
amounts heretofore paid to the Employees or other persons in connection with the
Business and all Forms W-2 and 1099 required to be filed with respect thereto
have been timely and properly filed.
     Section 5.10. Warranties. Schedule 5.10 sets forth a description of the
standard product and service warranties given by Seller in connection with the
Business.
     Section 5.11. Permits. Schedule 5.11 sets forth a true and complete list of
all material licenses, permits, franchises, authorizations and approvals issued
or granted to Seller with respect to the Business by the federal government or
any state or local government (the “Permits”).
     Section 5.12. Compliance with Law. Except as disclosed on Schedule 5.12,
the operations of the Business are being conducted in all material respects in
accordance with all applicable laws, regulations, orders and other requirements
of all courts and other governmental or regulatory authorities having
jurisdiction over Seller and/or the Purchased Assets. Except as disclosed on
Schedule 5.12, Seller has received no written notice of any violation of any
such law, regulation, order or other legal requirement.
     Section 5.13. Litigation. There are no claims, actions, suits, or
proceedings pending or, to the knowledge of Seller, threatened, before any
national, state or local governmental or regulatory authority, against Seller
involving, affecting or relating to the Business or the Purchased Assets.
     Section 5.14. Assumed Contracts. Seller has delivered or made available to
Purchaser a correct and complete copy of each Assumed Contract. Except as set
forth in Schedule 5.14, Seller is not required under the terms of any material
Assumed Contract to give notice to or obtain consent from any party thereto to
consummate the transactions contemplated hereby. Seller has performed in all
material respects the obligations required to be performed by it to date under
any Assumed Contract. To the knowledge of Seller, no other party to any Assumed
Contract is in default in respect thereof.

12



--------------------------------------------------------------------------------



 



     Section 5.15. Inventories. The Inventory is of a quality saleable (as to
finished goods) and useable (as to raw material and supply) in the conduct of
the Business. All Inventory was acquired and has been maintained in the ordinary
course of the Business, is of good and merchantable quality, and is not subject
to any write-down or write-off, subject to the reserve set forth in Seller’s
most recent balance sheet, if used in the ordinary course of business. All
Inventory is either located at the Leased Property, at a customer location, or
in transit thereto or therefrom, or is located at the site of a contract
manufacturer. Schedule 5.15 sets forth a true and complete list of the Inventory
as of February 22, 2008. Schedule 5.15 shall be updated as of Closing.
     Section 5.16. Seller Plans. For the purposes of this Section 5.16, “Seller”
shall include all persons who are members of a controlled group, a group of
trades or businesses under common control, or an affiliated service group
(within the meanings of Sections 414(b), (c) or (m) of the Code), of which the
Seller is a member and any ERISA Affiliate of the Seller.
          (a) The Employee Benefit Plans presently maintained by the Seller or
to which the Seller has contributed within the past six (6) years, including any
terminated or frozen plans which have not yet distributed all plan assets, are
fully set forth in Schedule 5.16. For purposes of this provision, the term
“Employee Benefit Plan” shall mean:
               (i) A Welfare Benefit Plan as defined in Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
established for the purpose of providing for its participants or their
beneficiaries, through the purchase of insurance or otherwise, medical,
surgical, or hospital care or benefits, or benefits in the event of sickness,
accident, disability, death or unemployment (including any plan or program of
severance pay), or vacation benefits, apprenticeship or other training programs,
or day care centers, scholarship funds, or prepaid legal services, or any
benefit described in Section 302I of the Labor Management Relations Act of 1947;
               (ii) An Employee Pension Benefit Plan as defined in Section 3(2)
of ERISA established or maintained by the Seller for the purpose of providing
retirement income to employees or for the purpose of providing deferral of
income by employees for periods extending to the termination of covered
employment or beyond; and
               (iii) Any other plan or arrangement not covered by ERISA but
which provides benefits to employees or former employees and results in an
accrued liability on the part of the Seller either by contract or by operation
of law.
          (b) With respect to any such Employee Benefit Plans, the Seller
represents and warrants:
               (i) The Seller has not engaged in any prohibited transaction, as
such term is defined in Section 4975 of the Code or Section 406 of ERISA.
               (ii) The Seller has complied with all reporting and disclosure
requirements required by Title I, Subtitle B, Part 1 of ERISA.

13



--------------------------------------------------------------------------------



 



               (iii) There was no accumulated funding deficiency (as defined in
Section 302 of ERISA and Section 412 of the Code) with respect to any Plan which
is a defined benefit pension plan, whether or not waived, as of the last day of
the most recent fiscal year of the plans ended prior to the date of this
agreement.
               (iv) There are no contributions due to any Employee Pension
Benefit Plan for the most recent fiscal year of the plans ending prior to the
date of this Agreement and the Seller’s Financial Statements reflect any
liability of the Company to make contributions to the Employee Pension Benefit
Plans.
               (v) No material liability to the PBGC has been or is expected to
be asserted with respect to any Employee Pension Benefit Plan which is a defined
benefit pension plan.
               (vi) There has been no reportable event as described in Section
4043(b) of ERISA since the effective date of Section 4043 of ERISA with respect
to any Employee Pension Benefit Plan which is a defined benefit pension plan.
               (vii) The current value of the assets of each Employee Pension
Benefit Plan exceeds the actuarially determined present value of all
nonforfeitable, accrued benefits (as defined in Section 3 of ERISA) of each such
plan on an ongoing basis.
               (viii) Except for claims for benefits by participants and
beneficiaries in the normal course of events, to the knowledge of the Seller,
there are no claims, pending or threatened, by any individual or Governmental
Entity, which, if decided adversely, would have a material adverse effect upon
the financial condition of any Employee Benefit Plan, the plan administrator of
any Employee Benefit Plan, or the Seller.
               (ix) The Seller has made available for inspection all annual
reports for the Seller filed on Internal Revenue Service (“IRS”) Form 5500 or
5500C, all reports for the Seller prepared by an actuary for the last three plan
years, the plan and trust documents and the Summary Plan Description, as
amended, for each Employee Benefit Plan and the last filed PBGC 1 Form (if
applicable) for each Employee Benefit Plan, with respect to any Employee Benefit
Plans other than multi-employer plans (within the meaning of Section 3(37) of
ERISA), and other reports filed with the PBGC during the last three plan years.
               (x) All Employee Pension Benefit Plans are intended to be
qualified retirement plans under the Code. The IRS has issued, and the Seller
has made available for inspection, one or more favorable determination letters
with respect to the qualification of all Employee Pension Benefit Plans stating
that from the inception of each such plan, such plan has been qualified under
Section 401(a) of the Code and each trust maintained in connection with such
plan has been and is exempt under Section 501(a) of the Code. The time for
adoption of any amendments required by changes in the Code since such
determination letters were issued, or changes required by IRS as a condition for
continued qualification of such plans has not expired, or did not expire without
such amendments being made. Such plans are now, and

14



--------------------------------------------------------------------------------



 



always have been, established in writing and maintained and operated in
accordance with the plan documents, ERISA, the Code, and all other applicable
laws.
               (xi) There is no liability arising from the termination or
partial termination of any Employee Benefit Plan, except for liabilities as to
which adequate reserves are reflected on the Financial Statements, and there
exists no condition presenting a material risk of such liability.
               (xii) The Seller has timely made any contributions it is
obligated to make to any multi-employer plan within the meaning of Section 3(37)
of ERISA. The Seller has no liability arising as the result of withdrawal from
any multi-employer plan, no such withdrawal liability has been asserted and no
such withdrawal liability will be asserted with regard to any withdrawal or
partial withdrawal on or before the date of this Agreement.
          (c) The current value of the assets of each Welfare Benefit Plan which
is a funded plan equals or exceeds the value of all accrued claims and
liabilities and the Seller’s Financial Statements reflect any liability of the
Seller with regard to any Welfare Benefit Plan which is an unfunded plan.
     Section 5.17. Employees and Compensation. Schedule 5.17 sets forth an
accurate list of all of the employees of Seller whose employment is exclusively
related to the Business (the “Employees”). Seller has made available to
Purchaser a separate list of the base salaries or rates of pay as of such date
for the Employees, and the aggregate bonus paid to each such Employee in respect
of the most recently completed bonus measuring period for such Employee.
     Section 5.18. Labor Matters. Seller is not a party to any union or
collective bargaining agreement covering any of the Employees nor, to the
knowledge of Seller, are there currently any union organizing efforts by or with
respect to any Employees.
     Section 5.19. Environmental Matters.
          (a) Except as set forth in Schedule 5.19, (i) Seller is in compliance
in all material respects with all Environmental Laws (as defined below) with
respect to its operation of the Business; (ii) Seller has obtained all material
Environmental Permits (as defined below); (iii) all such permits are in full
force and effect; and (iv) Seller is in compliance in all material respects with
all such Environmental Permits. As used herein, “Environmental Laws” shall mean
all applicable federal, state and local laws, ordinances, rules, regulations,
judgments, orders, or decrees relating to the protection or regulation of the
environment, including without limitation, to the extent applicable, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. §§ 9601 et seq.), the Resource Conservation and Recovery
Act (42 U.S.C. §§ 6901 et seq.), the Clean Water Act (33 U.S.C. §§ 1251 et
seq.), the Atomic Energy Act (42 U.S.C. § 2201 et seq.), and similar state and
local laws. “Environmental Permits” shall mean all applicable licenses and
permits or other approvals required under applicable Environmental Laws in
connection with the ownership or operation of the Business. Schedule 5.11 lists
all of the material Environmental Permits held by Seller with respect to the
Business.

15



--------------------------------------------------------------------------------



 



          (b) Except as set forth in Schedule 5.19, Seller has not, in the
operation of the Business, permitted any Hazardous Materials (as defined below)
to be used, generated, stored, or Released (as defined below) on or from the
Leased Property in violation of applicable Environmental Law that has had or
could be reasonably expected to have a Material Adverse Effect. “Release” means
to discharge, spill, emit, leak, leach, deposit or otherwise release any
substance to the outdoor or indoor environment or into or out of any property,
including by the movement of any substance through or in the air, soil, surface
water, ground water or property. “Hazardous Materials” mean any substance,
pollutant, contaminant, chemical, product or by-product, material or waste which
is regulated under any Environmental Law or which is regulated or defined as a
“hazardous substance,” “hazardous waste,” “hazardous materials,” “toxic
pollutant,” or words of similar import under any Environmental Law.
          (c) To the knowledge of Seller, there is no pending or threatened
claim, litigation or administrative proceeding, arising under any Environmental
Law involving the Leased Property. The Seller is not a party to or bound by any
court order, administrative order, consent order or other agreement with any
governmental authority entered into in connection with any legal obligation or
liability arising under any Environmental Law with respect to the Leased
Property.
     Section 5.20. Leased Property. The Leased Property is the only real
property that is used exclusively in the conduct of the Business.
     Section 5.21. Intellectual Property. Schedules 2.1(a)(iii) and 2.1(a)(iv)
set forth a true and complete list of all Patents and Trademarks used by Seller
in the conduct of the Business. Seller has the lawful right to use all Seller’s
Intellectual Property as it is currently being used and, to Seller’s knowledge,
no such use infringes upon the lawful rights of any other Person. To Seller’s
knowledge, no Person is infringing upon the lawful rights of Seller with respect
to Seller’s Intellectual Property.
     Section 5.22. Condition of Tangible Assets. All material items of tangible
personal property included in the Purchased Assets are in good operating
condition and repair, subject to ordinary wear and maintenance requirements, are
usable in the regular and ordinary course of business as currently conducted and
conform, in all material respects, to all applicable laws and regulations
relating to their construction, use and operation.
     Section 5.23. Customers. Schedule 5.23.1 lists the twenty (20) largest
customers of the Seller for calendar years 2006 and 2007 and for the period from
January 1, 2008 through February 29, 2008 and the dollar amount of business done
by the Seller with each such customer for such period. To the knowledge of the
Seller, since December 31, 2007, there has been no (i) material claim or demand
from any customer to return merchandise supplied by the Seller; or (ii) customer
that has expressed its intention to terminate any material purchase order or to
reduce materially either its purchases or the purchase price from those as to
which it had expressed its intentions to Seller.
     Section 5.24 Accounts Payable. All accounts payable of Seller are within
terms and are not in default.

16



--------------------------------------------------------------------------------



 



     Section 5.25 Product Liability Claims. There are no product liability
claims against Seller, either potential or existing, which are not fully covered
by product liability insurance covered with a responsible company. Schedule 5.25
is a copy of Seller’s current product liability insurance policy.
     Section 5.26 Absence of Certain Payments. Neither the Seller, nor any
director, officer, agent, Affiliate, employee or other person associated with or
acting on behalf of any of them, have used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, or made any direct or indirect unlawful payments to foreign
or domestic government officials or employees from corporate funds, or made or
received any payment, whether direct or indirect, to or from any supplier or
customer of the Seller, for purposes other than the satisfaction of lawful
obligations, or established or maintained any unlawful or unrecorded funds.
     Section 5.27 Full Disclosure. None of the representations and warranties
made by the Seller herein, including any disclosures made in the Schedules
attached hereto, contains or will contain any untrue statement of material fact
or omits or will omit any material fact, an omission of which would be
misleading.
     Section 5.28 Limitations on Seller’s Representations, Warranties and
Knowledge.
          (a) No Other Representations or Warranties. Except for the
representations and warranties of Seller expressly and specifically made in this
Agreement, neither Seller nor any other Person on behalf of Seller makes any
express or implied representation or warranty on behalf of Seller, and Seller
hereby disclaims any such representation or warranty, whether by Seller or any
of its Affiliates, trustees, officers, employees, agents or representatives or
any other Person.
          (b) Disclaimer of Memorandum and Projections. Purchaser acknowledges
and agrees that Seller has not made and does not make and representation or
warranty with respect to: (i) the information set forth in the Confidential
Information Memorandum dated October 15, 2007 distributed in connection with the
transactions contemplated hereby, (ii) any projections, estimates or budgets
delivered to or made available to Purchaser regarding projected or forecast
future financial results or financial condition of the Purchased Assets, the
Business or Seller, whether in the Confidential Information Memorandum or
otherwise, or (iii) any other information or documents made available to
Purchaser or its representatives and agents with respect to the Business, the
Purchased Assets or Seller, except as specifically and expressly set forth in
this Agreement.
          (c) Limitation on Seller’s Representations and Warranties. THE
REPRESENTATIONS AND WARRANTIES OF SELLER TO PURCHASER SET FORTH IN THIS
AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ANY AND ALL OTHER REPRESENTATIONS AND
WARRANTIES OF ANY KIND OR NATURE WHATSOEVER BY SELLER, AND, EXCEPT AS SET FORTH
IN THIS AGREEMENT, NEITHER SELLER NOR ANY PERSON ON BEHALF OF SELLER HAS MADE OR
SHALL BE DEEMED TO HAVE MADE ANY OTHER REPRESENTATION OR WARRANTY, INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY, SUITABILITY, ORIGINALITY OR

17



--------------------------------------------------------------------------------



 



FITNESS FOR A PARTICULAR USE OR PURPOSE OR RESULTS TO BE DERIVED FROM USE.
EXCEPT AS EXPRESSLY AND SPECIFICALLY SET FORTH IN THIS AGREEMENT, (A) THE
TRANSFER OF THE ASSETS BY SELLER TO PURCHASER PURSUANT TO THIS AGREEMENT SHALL
BE WITHOUT EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY BY SELLER, AND
(B) PURCHASER SHALL UNCONDITIONALLY ACCEPT THE ASSETS “AS IS,” “WHERE IS” AND
“WITH ALL FAULTS.”
          (d) Knowledge. Each representation or warranty that is made to the
“knowledge” or “awareness” of Seller means and shall be deemed to be based upon
the actual knowledge or awareness of the directors and officers of Seller and
the knowledge such persons would have obtained after making reasonable inquiry
of Seller’s employees and reasonable diligence of Seller’s records with respect
to the matter in question after appropriate inquiry.
SECTION 6. REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser hereby represents and warrants to Seller as follows:
     Section 6.1. Company Organization. Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of Ohio,
and Purchaser has all requisite company power and authority to own its
properties and assets and to conduct its businesses as now conducted.
     Section 6.2. Authorization and Validity of Agreement. Purchaser has all
requisite company power and authority to enter into this Agreement and each of
the Ancillary Agreements to which it is a party and to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and each
of the Ancillary Agreements to which Purchaser is a party and the performance of
its obligations hereunder and thereunder have been duly authorized by all
necessary corporate action by its Board of Managers, and no other corporate
proceeding on the part of Purchaser is necessary to authorize such execution,
delivery and performance. This Agreement has been, and as of the Closing Date
each Ancillary Agreement to which Purchaser is a party will be, duly executed by
Purchaser and constitutes (or as of the Closing Date will constitute)
Purchaser’s valid and binding obligation, enforceable against Purchaser in
accordance with its terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditor’s
rights generally and to the effect of general principles of equity, whether
considered in a proceeding at law or in equity.
     Section 6.3. No Conflict or Violation. The execution, delivery and
performance by Purchaser of this Agreement and each Ancillary Agreement to which
it is a party (a) do not and will not violate or conflict with any provision of
its Articles of Organization or Operating Agreement, (b) do not and will not
violate any provision of law, or any order, judgment or decree of any court or
other governmental or regulatory authority, and (c) do not and will not violate
or result in a breach of or constitute (with due notice or lapse of time or
both) a default under any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which Purchaser
is a party or by which it is bound or to which its properties or assets is
subject except, in the case of foregoing clause (c), for such violations,
breaches and

18



--------------------------------------------------------------------------------



 



defaults that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
     Section 6.4. Consents and Approvals. No consent, waiver, authorization or
approval of any governmental or regulatory authority, and no declaration to or
filing or registration with any such governmental or regulatory authority, is
required in connection with the execution and delivery of this Agreement by
Purchaser or the performance by Purchaser of its obligations hereunder.
     Section 6.5. Litigation. There are no claims, actions, suits, or
proceedings pending or, to the knowledge of Purchaser, threatened, before any
national, state or local governmental or regulatory authority, against Purchaser
(a) in which any Person is seeking to restrain or prohibit, or to obtain damages
or other relief in connection with, or to challenge the validity or legality of,
this Agreement or the transactions contemplated hereby, or (b) which, if
determined adversely to Purchaser, would be reasonably likely to have a material
adverse effect on the ability of Purchaser to perform its obligations hereunder
or to consummate the transactions contemplated hereby.
     Section 6.6 Sufficiency of Funds. Purchaser has sufficient funds or access
to funds available to satisfy, among other things, its obligations to pay the
Purchase Price at the Closing and to timely pay, perform and discharge the
Assumed Liabilities after the Closing.
     Section 6.7 Knowledge and Experience. Purchaser is a knowledgeable investor
familiar with energy and data collection operations and has the expertise and
capability to evaluate the Purchased Assets and the Business and the risks
associated with purchasing the same, and has relied on the representations and
warranties of the Seller contained herein and its own investigation and
evaluation of the Purchased Assets and business in making its decision to
purchase the Purchased Assets and to enter into this Agreement. With respect to
any financial or business projections or forecast delivered by or on behalf of
Seller to Purchaser, Purchaser hereby acknowledges that (i) there are
uncertainties inherent in attempting to make such projections and forecasts,
(ii) Purchaser is familiar with such uncertainties, (iii) Purchaser is taking
full responsibility for making its own evaluation of the adequacy and accuracy
of all such projections and forecasts so furnished to it, and (iv) Purchaser
shall have no claim against Seller with respect thereto.
SECTION 7. COVENANTS OF SELLER.
     Section 7.1. Conduct of the Business Before the Closing Date.
          (a) Without the prior written consent of Purchaser (which shall not be
unreasonably withheld), between the date hereof and the Closing Date, Seller
shall not, except as otherwise required or permitted pursuant to the terms
hereof:
               (i) make any material change in the conduct of the Business or
enter into any transaction with respect to the Business other than in the
ordinary course of business consistent with past practice;

19



--------------------------------------------------------------------------------



 



               (ii) make any sale, assignment, lease, license, transfer,
abandonment or other conveyance of the Purchased Assets or any part thereof,
except for transactions contemplated by the Assumed Contracts and dispositions
of Inventory in the ordinary course of business consistent with past practice;
               (iii) subject any of the Purchased Assets, or any part thereof,
to any Lien other than Permitted Liens;
               (iv) acquire any assets, raw materials or properties related
exclusively to the Business other than in the ordinary course of business
consistent with past practice;
               (v) enter into any new (or amend any existing) employee benefit
plan, program or arrangement affecting the Employees or any new (or amend any
existing) employment, severance or consulting agreement relating to any
Employee, grant any general increase in the compensation of the Employees
(including any such increase pursuant to any bonus, pension, profit-sharing or
other plan or commitment) or grant any increase in the compensation payable or
to become payable to any individual Employee, except in accordance with
pre-existing contractual provisions or in a manner consistent with past
practice;
               (vi) make capital expenditures related to the Business;
               (vii) take any other action that would cause any of the
representations and warranties made by Seller in this Agreement not to remain
true and correct in any material respect;
               (viii) make, enter into, modify, amend in any material respect or
terminate any Assumed Contract, except in the ordinary course of business
consistent with past practice;
               (ix) make a material change in the credit policies extended to
customers of the Business; or
               (x) commit to do any of the foregoing.
          (b) Unless consented to in writing by Purchaser, from and after the
date hereof and until the Closing Date, Seller shall:
               (i) continue to maintain, in all material respects, the Purchased
Assets in accordance with present practice in a condition reasonably suitable
for their current use, ordinary wear and tear excepted;
               (ii) file, when due, all Tax Returns and other reports related to
the Business and required to be filed and pay when due all Taxes, assessments,
fees and other charges lawfully levied or assessed against them in respect of
the Business, unless the validity thereof is contested in good faith;
               (iii) continue to conduct the Business in the ordinary course
consistent with past practice; and

20



--------------------------------------------------------------------------------



 



               (iv) exercise reasonable commercial efforts to maintain existing
business relationships with suppliers and customers of the Business.
     Section 7.2. Access to Properties and Records. Seller shall afford to
Purchaser, and to Purchaser’s accountants, counsel and representatives, upon
reasonable notice and without significant disruption to Seller, the Business or
the Purchased Assets, reasonable access during normal business hours throughout
the period prior to the Closing Date (or the earlier termination of this
Agreement pursuant to Section 13) to all properties, books, contracts,
commitments and records relating exclusively to the Business and, during such
period, shall furnish to Purchaser all other information to the extent
concerning the Business as Purchaser may reasonably request.
     Section 7.3. No Shop. From and after the date hereof until the Closing Date
or the earlier termination of this Agreement pursuant to Section 13, neither
PowerSecure nor Seller shall, directly or indirectly, encourage, solicit, engage
in discussions or negotiations with, or provide any information to, any Person
or group (other than Purchaser or its representatives) concerning the sale of
the shares of Seller or all or any substantial portion of the assets of the
Business or any similar transaction involving the Business.
     Section 7.4. Agreement Not to Compete.
          (a) For a period of five (5) years after the Closing Date (the
“Restricted Period”), neither PowerSecure nor Seller shall (either directly or
through one or more subsidiaries or controlled Affiliates) engage in or carry on
anywhere in the world the Business as conducted by Seller at or prior to the
Closing. In addition, during the Restricted Period, neither PowerSecure nor
Seller shall (either directly or through one or more subsidiaries or controlled
Affiliates): (i) recruit, solicit or hire, or attempt to recruit, solicit or
hire, any employee of Seller who is offered employment by Purchaser at the
Closing or encourage any person to recruit, solicit or hire any such employee of
the Seller or otherwise encourage any employee of Purchaser to discontinue his
or her employment with the Purchaser; (ii) solicit any customer of the Seller
who is or has been a customer on or within the twenty-four (24) month period
prior to the Closing for the purpose of providing, distributing or selling
products or services with respect to the Business as conducted by Seller at or
prior to the Closing; or (iii) persuade or attempt to persuade any customer or
supplier of the Seller to terminate or modify such customer or supplier’s
relationship with the Purchaser. Notwithstanding any provision in this
Section 7.4 to the contrary, Seller shall have the right, after the Closing, to
exercise its rights and to perform its duties under any contract, purchase or
sales order or similar commitment of Seller in effect as of the date hereof that
Purchaser has not accepted as an Assumed Contract or an Assumed Liability.
          (b) Each of PowerSecure and Seller acknowledges that if it should
violate any term or provision of this Section, Purchaser will suffer irreparable
harm for which monetary damages alone would not constitute an adequate remedy.
Each of PowerSecure and Seller agrees that the terms and conditions hereof shall
be specifically enforceable in equity under any jurisdiction without regard to
the conflict of laws provision under such jurisdiction and that injunctive or
other equitable relief shall not constitute any hardship upon either PowerSecure
or Seller.

21



--------------------------------------------------------------------------------



 



SECTION 8. EMPLOYEES.
     Nothing in this Agreement shall obligate Purchaser to offer employment to
any employees of Seller, other than the Key Employees. As a condition to the
Closing, the Key Employees shall enter into Employment Agreements with the
Purchaser in the forms attached hereto as Exhibit G.
SECTION 9. BULK SALES LAW.
     Subject to Section 10.1(d), Purchaser hereby waives compliance by Seller
with the provisions of any so-called bulk transfer law of any jurisdiction in
connection with the transactions contemplated hereby.
SECTION 10. INDEMNIFICATION.
     Section 10.1. Indemnification by Seller. Seller shall indemnify and defend,
save and hold Purchaser, its Affiliates, and their respective managers, officers
and employees (the “Purchaser Indemnitees”) harmless from and against any claim,
damage, liability, loss, judgment, cost, expense (including all reasonable
attorneys’ fees and court costs), deficiency, interest, penalty, impositions,
assessments or fines (collectively, “Losses”) arising out of or resulting from:
          (a) the breach of any representation or warranty made by Seller in
this Agreement or in any of the Ancillary Agreements;
          (b) any failure of Seller to perform or observe any covenant or
agreement on the part of Seller to be performed or observed hereunder or under
any of the Ancillary Agreements;
          (c) the Excluded Liabilities; or
          (d) any non-compliance by Seller with “bulk transfer laws” of the type
described in Section 9 with respect to the transactions contemplated hereby.
     Section 10.2. Indemnification by Purchaser. Purchaser shall indemnify and
defend, save and hold Seller, its Affiliates, and their respective directors,
officers and employees (the “Seller Indemnitees”) harmless from and against any
Losses arising out of or resulting from:
          (a) the breach of any representation or warranty made by Purchaser in
this Agreement or in any of the Ancillary Agreements;
          (b) any failure of Purchaser to perform or observe any covenant or
agreement on the part of Purchaser to be performed or observed hereunder or
under any of the Ancillary Agreements; or
          (c) the Assumed Liabilities.

22



--------------------------------------------------------------------------------



 



     Section 10.3. Conduct of Proceedings.
          (a) In the event that any Person not a party to this Agreement
(including a governmental authority) shall levy an assessment or commence or
file or threaten to commence or file any lawsuit or proceeding, which pending or
threatened lawsuit or proceeding or assessment may result in any Losses subject
to indemnification under this Agreement (each, a “Proceeding”), then the
indemnified party (the “Indemnified Party”) shall provide written notice of such
Proceeding to the indemnifying party (the “Indemnifying Party”) as soon as is
reasonably practicable but in any event within thirty (30) days after discovery
or receipt of notice of such Proceeding (provided, however, that failure to
notify within such time period shall not rescind or revoke the Indemnifying
Party’s obligation to indemnify but shall only reduce the amount of the
indemnification to the extent that the Indemnifying Party is damaged by such
delay).
          (b) The Indemnifying Party shall have the option, at its own cost and
expense, to assume the defense of any such Proceeding by retaining counsel for
and reasonably acceptable to the Indemnified Party to defend the same. If the
Indemnifying Party elects to assume control of the defense of any proceeding,
the assumption of control of the defense by the Indemnifying Party shall mean
the Indemnifying Party recognizes its obligations to indemnify the Indemnified
Party. The Indemnifying Party shall give prompt written notice to the
Indemnified Party of such election and the Indemnified Party shall have the
right to participate in the defense of such assessment or such pending or
threatened Proceeding at its own expense.
          (c) In the event that the defense of any Proceeding is tendered to the
Indemnifying Party and the Indemnifying Party assumes control of such defense,
the Indemnified Party shall cooperate and assist the Indemnifying Party in
conducting such defense.
          (d) If the Indemnifying Party receives a monetary settlement offer
(the terms of which provide only for a monetary settlement in exchange for a
complete release and dismissal with prejudice) with respect to any Proceeding
that such party desires to accept, it shall request the Indemnified Party’s
consent. If the Indemnified Party has failed to consent to such settlement
within ten (10) Business Days of its receipt of the settlement offer (or such
shorter period as is provided in the settlement offer), the Indemnifying Party
shall have the right to pay the amount of settlement to the Indemnified Party,
in which event the Indemnifying Party shall be relieved of any further liability
or obligation arising out of such Proceeding and the Indemnified Party shall be
entitled to proceed with the defense of such Proceeding.
     Section 10.4. Limitations.
          (a) No claim for indemnification may be made under hereunder unless
the Indemnifying Party has received reasonably detailed written notice of such
claim from the Indemnified Party before the expiration of the survival period
(as set forth in Section 14.6) applicable to such claim.
          (b) Seller shall not be liable under Section 10.1(a) for Losses to the
extent such Losses exceed Seven Hundred Fifty Thousand U.S. Dollars
($750,000US), unless such Losses are attributable to the representations and
warranties set forth in Section 14.6(a) or fraud.

23



--------------------------------------------------------------------------------



 



          (c) No Indemnified Party shall be entitled to be indemnified for, and
no Indemnifying Party shall have any liability for or be required to indemnify,
defend or hold harmless Indemnified Party hereunder for, any Losses arising
under this Section 10, unless and until the aggregate amount of all Losses
exceeds $25,000.
     Section 10.5 Exclusive Remedy. Purchaser acknowledges and agrees that its
sole and exclusive remedy against Seller for Losses or any other claims arising
under this Agreement or other matter arising out of the transactions
contemplated hereby shall be the indemnification provisions set forth in this
Section 10, except with respect to Losses attributable to fraud.
SECTION 11. CONDITIONS PRECEDENT TO PERFORMANCE BY SELLER.
     The obligations of Seller to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by Seller in
its sole discretion:
     Section 11.1. Representations and Warranties of Purchaser. The
representations and warranties made by Purchaser in this Agreement shall be true
and correct in all material respects on and as of the Closing Date (other than
such representations and warranties that speak as of a specific date or time
other than the Closing Date, which need only be true and correct in all material
respects as of such date or time), and Seller shall have received a certificate
dated the Closing Date and signed by the Purchaser to such effect.
     Section 11.2. Performance of the Obligations of Purchaser. Purchaser shall
have performed in all material respects all obligations required under this
Agreement to be performed by Purchaser on or before the Closing Date and Seller
shall have received a certificate dated the Closing Date and signed by the
Purchaser to such effect.
     Section 11.3. Consents and Approvals. All consents, waivers, authorizations
and approvals of, or declarations and registrations with, any governmental
authority that are required in connection with the execution, delivery and
performance of this Agreement shall have been duly obtained or made and shall be
in full force and effect on the Closing Date.
     Section 11.4. No Violation of Orders. No preliminary or permanent
injunction or other order issued by any court or other governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, that declares this Agreement invalid or
unenforceable in any material respect or which prevents the consummation of the
transactions contemplated hereby shall be in effect.
     Section 11.5. Delivery of Ancillary Agreements. Purchaser shall have
executed and delivered to Seller each of the Ancillary Agreements to which it is
a party.
     Section 11.6. Secretary’s Certificate. Seller shall have received a copy of
resolutions adopted by the Board of Managers of Purchaser authorizing the
execution, delivery and performance by Purchaser of this Agreement and each
Ancillary Agreement to which it is a party, and a certificate of the Secretary
of Purchaser, dated the Closing Date, certifying that such resolutions were duly
adopted and are in full force and effect at such date and setting forth the

24



--------------------------------------------------------------------------------



 



incumbency of each Person executing this Agreement and each Ancillary Agreement
to which Purchaser is a party on behalf of Purchaser.
SECTION 12. CONDITIONS PRECEDENT TO PERFORMANCE BY PURCHASER.
     The obligations of Purchaser to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, on or before the Closing Date, of
the following conditions, any one or more of which may be waived by Purchaser in
its sole discretion:
     Section 12.1. Representations and Warranties of Seller. The representations
and warranties made by Seller in this Agreement shall be true and correct in all
material respects on and as of the Closing Date (other than such representations
and warranties that speak as of a specific date or time other than the Closing
Date, which need only be true and correct in all material respects as of such
date or time), and Purchaser shall have received a certificate to that effect
dated the Closing Date and signed by Seller.
     Section 12.2. Performance of the Obligations of Seller. Seller shall have
performed in all material respects all obligations required under this Agreement
to be performed by Seller on or before the Closing Date, and Purchaser shall
have received a certificate dated the Closing Date and signed by Seller to that
effect.
     Section 12.3. Consents and Approvals. All consents, waivers, authorizations
and approvals of, or declarations and registrations with, any governmental
authority that are required in connection with the execution, delivery and
performance of this Agreement shall have been duly obtained or made and shall be
in full force and effect on the Closing Date.
     Section 12.4. No Violation of Orders. No preliminary or permanent
injunction or other order issued by any court or governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any government or governmental or
regulatory authority, domestic or foreign, that declares this Agreement invalid
in any material respect or prevents the consummation of the transactions
contemplated hereby shall be in effect.
     Section 12.5. Delivery of Ancillary Agreements. Seller shall have executed
and delivered to Purchaser each of the Ancillary Agreements to which it is a
party.
     Section 12.6. Employment Agreements. Purchaser shall have received the
Employment Agreements executed by the Key Employees.
     Section 12.7. Secretary’s Certificate. Purchaser shall have received a copy
of resolutions adopted by the Board of Directors of Seller authorizing the
execution, delivery and performance of this Agreement and each of the Ancillary
Agreements to which Seller is a party, and a certificate of the Secretary of
Seller, dated the Closing Date, certifying that such resolutions were duly
adopted are in full force and effect at such date and setting forth the
incumbency of each person executing this Agreement on behalf of Seller.

25



--------------------------------------------------------------------------------



 



SECTION 13. TERMINATION.
     Section 13.1. Conditions of Termination. Notwithstanding anything to the
contrary contained herein, this Agreement may be terminated at any time before
the Closing:
          (a) by mutual written consent of Seller and Purchaser;
          (b) by Seller if, as of April 30, 2008, any of the conditions set
forth in Section 11 shall not have been met or waived (unless the failure of
such conditions results primarily from Seller breaching any of its
representations, warranties or covenants contained in this Agreement); or
          (c) by Purchaser if, as of April 30, 2008, any of the conditions set
forth in Section 12 shall not have been met or waived (unless the failure of
such conditions results primarily from Purchaser breaching any of its
representations, warranties or covenants contained in this Agreement).
     Section 13.2. Effect of Termination. In the event of termination pursuant
to Section 13.1, this Agreement shall become null and void and have no effect,
with no liability on the part of Seller or Purchaser, or their respective
Affiliates, directors, officers, agents or stockholders, with respect to this
Agreement except that any liability resulting from a willful failure by a party
to comply with or perform any covenant or agreement set forth herein prior to
the date of such termination shall survive.
     Section 13.3. Confidentiality. Notwithstanding the provisions of this
Section 13, if for any reason the transactions contemplated by this Agreement
are not consummated, each of the parties hereto shall keep confidential any
information obtained from any other party (except information publicly available
or in such party’s domain prior to the date hereof, and except as required by
court order) in accordance with the Non-Disclosure Agreement dated October 18,
2007.
SECTION 14. MISCELLANEOUS.
     Section 14.1. Successors and Assigns. Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto, and any such attempted assignment without such prior written consent
shall be void and of no force or effect; provided, that Purchaser may assign its
rights hereunder to an Affiliate, and provided further, that no such assignment
shall reduce or otherwise vitiate any of the obligations of Purchaser hereunder.
This Agreement shall inure to the benefit of and shall be binding upon the
successors and permitted assigns of the parties hereto.
     Section 14.2. Governing Law. This Agreement shall be construed, performed
and enforced in accordance with, and governed by, the internal laws of the State
of Ohio without giving effect to the principles of conflicts of laws thereof.
     Section 14.3. Expenses; Proration. Except as otherwise provided herein,
each of the parties hereto shall pay its own expenses in connection with this
Agreement and the transactions

26



--------------------------------------------------------------------------------



 



contemplated hereby, including without limitation any legal and accounting fees,
whether or not the transactions contemplated hereby are consummated. Seller
shall pay any and all transfer Taxes payable in connection with the transfer of
the Purchased Assets. All expenses associated with the Purchased Assets, such as
electricity, gas, water, sewer, telephone, real and personal property Taxes,
security services and similar items, shall be prorated between Seller and
Purchaser as of the Closing Date (in accordance with local custom, in the case
of real and personal property taxes). In furtherance of the foregoing, Seller
and Purchaser shall take all reasonable steps to (i) have all of Seller’s
accounts for utilities terminated effective as of the Closing, and (ii) create
new accounts for Purchaser for all of such utilities, such new accounts being
effective as of the day after the Closing Date. To the extent practicable,
Seller shall cause final meter readings to be made on the Closing Date with
respect to all utilities.
     Section 14.4. Broker’s and Finder’s Fees. Except as set forth in Schedule
14.4, each of the parties represents and warrants that it has dealt with no
broker or finder in connection with any of the transactions contemplated by this
Agreement, and, insofar as it knows, no broker or other Person is entitled to
any commission or finder’s fee in connection with any of these transactions.
Seller and PowerSecure shall be responsible for the fees and expenses owed to
Stephens Inc. in connection with its representation of Seller with respect to
the transactions provided for in this Agreement.
     Section 14.5. Access to Records. For a period of five (5) years after the
Closing Date:
          (a) Seller shall have reasonable access to all of the books and
records of the Business with respect to periods prior to the Closing Date that
are held or controlled by Purchaser to the extent that such access may be
reasonably requested by Seller. Purchaser shall afford such access upon receipt
of reasonable advance notice and during normal business hours. Purchaser shall
permit Seller to make copies of such books and records at Seller’s expense.
Seller shall be solely responsible for any costs or expenses incurred by it
pursuant to this Section 14.5(a). If Purchaser shall desire to dispose of any of
such books and records prior to the expiration of such five-year period,
Purchaser shall, prior to such disposition, give Seller a reasonable
opportunity, at Seller’s expense, to segregate and remove such books and records
as Seller may elect.
          (b) Subject to all applicable laws, Purchaser shall have reasonable
access to the relevant portions of all of books and records of the Business that
are controlled by Seller, if any, not included in the Records to the extent that
such are reasonably required by Purchaser in connection with a legitimate and
lawful business purpose such as the payment of taxes or defense of threatened or
pending litigation. Seller shall afford such access upon receipt of reasonable
advance notice and during normal business hours. Seller shall permit Purchaser
to make copies of such relevant portions of such books and records at
Purchaser’s expense. Purchaser shall be solely responsible for any costs or
expenses incurred by it pursuant to this Section 14.5(b). If Seller shall desire
to dispose of any of such books and records prior to the expiration of such
five-year period, Seller shall, prior to such disposition, give Purchaser a
reasonable opportunity, at Purchaser’s expense, to segregate and remove such
relevant portions of such books and records as Purchaser may elect, subject to
all applicable laws.

27



--------------------------------------------------------------------------------



 



     Section 14.6. Survival. The representations and warranties made by the
parties hereto in this Agreement or pursuant hereto shall survive the Closing
hereunder for the following periods:
          (a) the representations and warranties set forth in Sections 5.3, 5.6,
6.2 and 14.4 shall survive indefinitely; and
          (b) all other representations and warranties contained in this
Agreement shall survive until the date that is twelve (12) months after the
Closing Date.
     Section 14.7. Severability. In the event that any part of this Agreement is
declared by any court or other judicial or administrative body to be null, void
or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Agreement shall remain in full
force and effect.
     Section 14.8. Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (i) on the date of service if served personally on the
Party to whom notice is to be given; (ii) on the day of transmission if sent via
facsimile or email transmission to the facsimile number or address given below,
and written or electronic confirmation of receipt is obtained promptly after
completion of transmission; (iii) on the Business Day after deposit thereof with
Federal Express or similar overnight courier or the Express Mail service
maintained by the United States Postal Service; or (iv) on the fifth day after
mailing, if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid and properly addressed, to the
party as follows:

     
If to Seller:
  With a copy to:
 
   
Metretek, Incorporated
  Kegler, Brown, Hill & Ritter Co., L.P.A.
c/o PowerSecure International, Inc.
  65 East State Street, Suite 1800
1609 Heritage Commerce Court
  Columbus, OH 43215
Wake Forest, North Carolina 27587
  Attn: Paul R. Hess
Attn: Sidney Hinton, President
  Facsimile No. (614) 464-2634
Facsimile No. (919) 453-1768
  Email: phess@keglerbrown.com
Email: shinton@powersecure.com
     
If to Purchaser:
  With a copy to:
 
   
Mercury Instruments LLC
  Katz, Teller, Brant & Hild
3940 Virginia Avenue
  255 East Fifth Street, Suite 2400
Cincinnati, OH 45227
  Cincinnati, OH 45202
Attn: Gareth Y. Hudson, President
  Attention: Mark J. Jahnke
Facsimile No. (513) 272-0211
  Facsimile No.: (513) 762-0035
Email: ghudson@mercuryinstruments.com
  Email: mjahnke@katzteller.com

     Any party may change its address for the purpose of this Section by giving
the other party written notice of its new address in the manner set forth above.

28



--------------------------------------------------------------------------------



 



     Section 14.9. Amendments; Waivers. This Agreement may be amended or
modified, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto, or in the case of a waiver, by the party waiving compliance. Any
waiver by any party of any condition, or of the breach of any provision, term,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, shall not be deemed to be nor construed as further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation or warranty of this Agreement.
     Section 14.10. Public Announcements. The parties agree that neither party
shall make any press release or public announcement concerning this Agreement or
the transactions contemplated hereby without the prior consent of the other
party, except as required by applicable securities laws or stock exchange rules
and regulations. If any such announcement or other disclosure is determined to
be so required, the disclosing party shall give the nondisclosing party prior
notice and an opportunity to comment on the proposed disclosure, provided that
nothing shall prohibit a party from satisfying its disclosure obligations under
applicable securities laws or stock exchange rules and regulations, and provided
further that to the extent any information is disclosed in accordance herewith,
such information shall not be subject to further limitation hereunder for future
disclosures.
     Section 14.11. Entire Agreement. This Agreement and the Ancillary
Agreements contain the entire understanding between the parties hereto with
respect to the transactions contemplated hereby and supersede and replace all
prior and contemporaneous agreements and understandings, oral or written, with
regard to such transactions. All schedules hereto and any documents and
instruments delivered pursuant to any provision hereof are expressly made a part
of this Agreement as fully as though completely set forth herein.
     Section 14.12. Parties in Interest. Nothing in this Agreement is intended
to confer any rights or remedies under or by reason of this Agreement on any
Persons other than Seller, Purchaser and its respective successors and permitted
assigns. Nothing in this Agreement is intended to relieve or discharge the
obligations or liability of any third Persons to Seller or Purchaser.
     Section 14.13. Section and Paragraph Headings; Disclosure. The section and
paragraph headings in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement. Any matter disclosed
on a particular Schedule shall be deemed to be disclosed on all other applicable
Schedules without the need for an express cross-reference so long as the
applicability of such disclosure to such other Schedule is reasonably apparent.
     Section 14.14. Payments Received. Seller and Purchaser each agree that
after the Closing they will hold and will promptly transfer and deliver to the
other, from time to time as and when received by them, any cash, checks with
appropriate endorsements (using their best efforts not to convert such checks
into cash), or other property that they may receive on or after the Closing
which properly belongs to the other party and will account to the other for all
such receipts.

29



--------------------------------------------------------------------------------



 



     Section 14.15. Counterparts. This Agreement may be executed by facsimile
and/or in one or more counterparts, each of which shall be deemed an original,
but all of which shall constitute the same instrument. This Agreement shall
become binding upon the parties hereto when Seller and Purchaser have executed
one or more counterparts of this Agreement, by facsimile or otherwise.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

30



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO ASSET SALE AND PURCHASE AGREEMENT

              METRETEK, INCORPORATED  
 
  By:   /s/ Sidney Hinton
 
       
 
  Name:   Sidney Hinton 
 
       
 
  Title:   Chairman 
 
       
 
            POWERSECURE INTERNATIONAL, INC.
 
       
 
  By:   /s/ Sidney Hinton
 
       
 
  Name:   Sidney Hinton 
 
       
 
  Title:   President 
 
       
 
            MERCURY INSTRUMENTS LLC
 
       
 
  By:   /s/ Gareth Y. Hudson
 
       
 
      Gareth Y. Hudson, President/CEO
 
       
 
  By:   /s/ Dr. Henning Bähren
 
       
 
      Dr. Henning Bähren, Chairman





--------------------------------------------------------------------------------



 



LIST OF EXHIBITS:

     
Exhibit A:
  Bill of Sale
Exhibit B:
  Trademark Assignment
Exhibit C:
  Patent Assignment
Exhibit D:
  Assignment and Assumption Agreement
Exhibit E:
  Assignment and Assumption of Leases
Exhibit F:
  Escrow Agreement
Exhibit G:
  Employment Agreements

LIST OF SCHEDULES:

     
Schedule 2.1(a)(i)
  Equipment
Schedule 2.1(a)(ii)(A)
  Leases
Schedule 2.1(a)(ii)(B)
  Purchase Orders, etc.
Schedule 2.1(a)(ii)(C)
  Assumed Contracts
Schedule 2.1(a)(iii)
  Patents
Schedule 2.1(a)(iv)
  Trademarks
Schedule 2.1(a)(ix)
  Telephone/Fax Numbers
Schedule 2.1(a)(x)
  Domain Names
Schedule 3.1(b)
  Products and Services for Contingent Payment
Schedule 3.2
  Allocation Statement
Schedule 5.2
  Foreign Jurisdiction Qualifications
Schedule 5.4
  No Conflict or Violation
Schedule 5.7
  Financial Data
Schedule 5.10
  Warranties
Schedule 5.11
  Permits, Licenses, etc.
Schedule 5.12
  Violations of Laws, Regulations
Schedule 5.14
  Assumed Contracts; Required Consents
Schedule 5.15
  Inventory
Schedule 5.16
  Employee Benefit Plans
Schedule 5.17
  Employees
Schedule 5.19
  Environmental Exceptions
Schedule 5.23
  20 Largest Customers
Schedule 5.25
  Product Liability Insurance
Schedule 14.4
  Broker’s and Finder’s Fees

